—Appeals from judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered January 12, 1998, in plaintiffs favor as to defendants’ liability and striking defendants’ answer, affirmative defenses and counterclaims, and order, same court and Justice, entered December 24, 1997, granting plaintiffs application for relief pursuant to CPLR 3126, unanimously dismissed, without costs, as having been taken from a nonappealable order and judgment.
The order underlying the judgment appealed from was entered, pursuant to CPLR 3216, upon defendants’ failure to appear for deposition in accordance with the provisions of the court’s preliminary conference order, and does not recite that there was any opposition to its settlement and entry. No appeal lies from an order or judgment entered upon the default of *16an aggrieved party (CPLR 5511). Defendants’ remedy as to move to vacate their default in the IAS Court and, if their motion was denied, to appeal the order denying the motion (see, Batra v State Farm Fire & Cas. Co., 205 AD2d 480). Concur— Nardelli, J. P., Tom, Mazzarelli and Andrias, JJ.